TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 28, 2018



                                      NO. 03-18-00254-CV


                                 Anthony D. Eckman, Appellant

                                                 v.

                        Northgate Terrace Apartments, LLC, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   AFFIRMED IN PART; VACATED IN PART -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 1, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment awarding

possession of the premises to appellee. However, the Court finds that there was error in the trial

court’s July 12, 2016 order awarding a sanction to appellee, to be paid by appellant’s attorney.

Therefore, the Court vacates the trial court’s July 12, 2016 order. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.